Title: From George Washington to Timothy Pickering, 10 February 1781
From: Washington, George
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters New Windsor Feby 10th 81
                        
                        The inclosed instructions were begun though not completed at the time they are dated; but the disturbances in
                            the Army withdrew my attention from them and prevented their delivery ’till this time.
                        For your satisfaction I shall here recapitulate the verbal directions given you in answer to your letter of
                            the 14th of January—If my memory should fail me in any article which may affect your operations already commenced, I
                            shall be obliged to you to point it out.
                        I gave it as my opinion that of the two modes proposed for procuring teams against the next
                            campaign—assessment or hire—the latter was preferable: because the teams procured by assessment, as happened the last
                            campaign, would probably be inadequate to the service, and because for want of care in the manner of procuring them, they
                            would be ultimately more expensive to the public, though not an immediate draft on the Continental treasury.
                        I did not approve your plan of assessing ox-teams in some States and horse teams in others, because the
                            troops of each line would imagine they had a kind of exclusive right to the teams procured by their respective States, and
                            would unwillingly submit to the exchanges you have in view for particular exegencies—I think the attempt would be apt to
                            produce disorder in several ways.
                        I advised, to ox-teams for all but the Artillery and cavalry, which from the nature of their service would
                            some times require greater expedition than oxen would be capable of.
                        I approved your proposals for constructing tumbrils for the officers & for allowing two to the field
                            officers of each regiment.
                        As to the allowance of waggons for carrying the tents of a regiment, I advised you to ascertain it by an
                            experimental calculation—by computing the number of tents sufficient for a regiment, and by weighing a tent dry, another
                            wet to estimate the average.
                        As we have found an unwillingness in the soldiery to carry their camp kettles themselves, which would make it
                            difficult to enforce, it, I desired you to make an experiment of the kind of tumbrils you propose for carrying them to
                            determine with certainty how far they will answer your expectation: that if they will answer the purpose, you might have a
                            sufficient number prepared—I observed however that I was rather doubtfull of the success, and in case of failure, directed
                            you to have recourse to the expedient of converting the old tents unfit for use into bags large enough to contain the
                            kettles—that with proper belts or slings of the tent cloth itself or of leather as you should judge best, they might be
                            carried at the mens backs. As these bags will have to bear little weight they are not liable to the same objection as the
                            forage bags.
                        I approved your idea of a particular construction of boats to be transported on carriages, and referred you
                            to Major Darby, who from having had charge of the boats at Prackness last campaign, had had an opportunity to judge of the
                            kind which would be most convenient.
                        In answer to a note of yours to Colonel Hamilton, I directed him to inform you that I thought the middle of
                            May would be a proper time for the rendezvous of the teams.
                        I inclose you copy of a letter of mine of the  instant
                            to General Heath in which you will perceive my ideas of the matters in dispute between him Colonel Hazen and yourself.
                            With great regard, I am Dr sir Your Most Obedt and Hble servant
                        
                            Go: Washington

                        
                    